                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JAMES MAJOR HENLEY,                                  )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )      No. 1:17-cv-02385-JMS-TAB
                                                     )
TROY SUNIER Indiana State Police Trooper, in         )
his individual capacity,                             )
                                                     )
                               Defendant.            )

                                             ORDER

        Presently pending before the Court is Defendant Troy Sunier’s response to this Court’s

show-cause order regarding Plaintiff James Henley’s Motion for Summary Judgment on his claim

for false arrest. [Filing No. 63; Filing No. 65.] Having considered Trooper Sunier’s response and

Mr. Henley’s reply, the Court determines that Mr. Henley is not entitled to summary judgment on

his false arrest claim.

                                                I.
                                            BACKGROUND

        Mr. Henley raises three claims arising from interactions between himself and Trooper

Sunier—a false arrest claim stemming from an incident on February 1, 2017, and two First

Amendment claims stemming from incidents on August 24 and August 25, 2017. [Filing No. 47.]

The Court denied Trooper Sunier’s motion for summary judgment as to both First Amendment

claims, and it denied Mr. Henley’s motion for summary judgment as to the August 25, 2017 First

Amendment claim. 1 [Filing No. 63.]




1
  Mr. Henley did not move for summary judgment as to his August 24, 2017 First Amendment
claim.
                                                1
       Trooper Sunier and Mr. Henley both moved for summary judgment on Mr. Henley’s false

arrest claim. Trooper Sunier did so on the basis that he had probable cause, or arguable probable

cause, to arrest Mr. Henley for refusing to aid an officer in violation of Ind. Code § 35-44.1-3-3.

[See Filing No. 53.] The Court denied Trooper Sunier’s Motion and concluded that Mr. Henley’s

Motion could be granted, because it found that no reasonably prudent person could have believed

that Mr. Henley violated that statute. [Filing No. 63.] It reached that conclusion, however, based

on a statutory analysis that was inadequately briefed by the parties. As such, the Court issued a

show-cause order, offering Trooper Sunier a “final opportunity to respond to the specific grounds

upon which the Court has reached its conclusion, before judgment is entered in favor of Mr.

Henley.” [Filing No. 63 at 21.] Trooper Sunier has filed his response to the show-cause order,

[Filing No. 65], and Mr. Henley has filed his reply, [Filing No. 68].

                                                 II.
                                            DISCUSSION

       In response to the show-cause order, Trooper Sunier does not address the Court’s

interpretation and application of Ind. Code § 35-44.1-3-3. 2 Instead, he argues that Mr. Henley is

not entitled to summary judgment on his false-arrest claim because probable cause existed to arrest

Mr. Henley under a different statute, Indiana Code § 35-44.1-2-13, which prohibits a person from

intentionally obstructing vehicular or pedestrian traffic. [Filing No. 65 at 4-7.]

       Whether probable cause exists is an objective inquiry and does not depend on the subjective

belief or motivation of the arresting officer. See Thayer v. Chiczewski, 705 F.3d 237, 247 (7th Cir.

2012) (citing Whren v. United States, 517 U.S. 806, 810 (1996)). That is, the officer’s “subjective



2
 The Court’s determination as to Ind. Code § 35-44.1-3-3 is therefore law of the case, and may
not be revisited by Trooper Sunier at trial. See, e.g., Galvan v. Norberg, 678 F.3d 581 (7th Cir.
2012) (the court refrains from reopening issues decided in earlier stages of the case, absent
extraordinary circumstances).
                                                  2
reason for making the arrest need not be the criminal offense as to which the known facts provide

probable cause.” Devenpeck v. Alford, 543 U.S. 146, 153 (2004). The existence of probable cause

for any offense—even one that was not identified at the scene or in the charging documents—will

defeat a false arrest claim. See, e.g., Sroga v. Weiglen, 649 F.3d 604, 608 (citing Devenpeck, 543

U.S. at 153-54).

       The Court deals succinctly with Trooper Sunier’s response to the show-cause order,

because Trooper Sunier acknowledges, as did the Court in its Order on summary judgment, that

the parties dispute where Mr. Henley was standing and what he was doing at the time of his arrest.

[Filing No. 63 at 4-5; Filing No. 65 at 8-9.] Trooper Sunier contends that Mr. Henley was standing

on the pavement of the roadway near the I-465 westbound exit to Keystone Avenue at 86th Street,

holding a sign asking for help. [Filing No. 50 at 4; Filing No. 48-2 at 1.] Mr. Henley agrees that

he was present at that exit on that date, but states that he had not yet started signing when Trooper

Sunier arrived. [Filing No. 48-6 at 124.] Mr. Henley attests that he was standing in the grassy

area next to the road with his back to oncoming traffic. [Filing No. 48-6 at 125.]

       Mr. Henley reiterates his claims about the failure to aid an officer statute, citing Trooper

Sunier’s deposition about that statute being the basis for his arrest. But, as noted, Trooper Sunier’s

subjective belief is not relevant focus, and at trial he may cite to another statute in support of his

claim that probable cause existed to arrest Mr. Henley. Any determination as to whether Trooper

Sunier could have believed that Mr. Henley was intentionally obstructing traffic depends on the

resolution of the disputed material facts noted above, and summary judgment is therefore not

appropriate. It is for the jury to make that objective determination.

       Accordingly, the Court DECLINES TO ENTER SUMMARY JUDGMENT in favor of

Mr. Henley as to his false-arrest claim.



                                                  3
                                              III.
                                        CONCLUSION

       For the reasons described above, the Court DECLINES TO ENTER SUMMARY

JUDGMENT on Mr. Henley’s false arrest claim, [48]. The Court’s show-cause order is hereby

discharged, [63].

       The Court encourages the parties to reach an agreed-upon resolution of this case at or in

advance of the settlement conference scheduled for February 1, 2019.




            Date: 1/10/2019




Distribution via ECF only to all counsel of record.




                                               4
